DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 13, 15, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 2013-036485 A) in view of Hugghins (US 2013/01807287 A1), Bray et al. (US 10,046,414 B2), and Li et al. (US 2016/0368082 A1).
Regarding claim 1, Lee teaches:
A method of joining components formed of dissimilar materials, the method comprising: 
providing a metallic first part [steel hub flange (12); figures 5-7] defining a first part contacting surface [surface (12a)]; 
providing a metallic second part [Al hub ring (11); figures 5-7] defining a second part contacting surface [surface (11a)], the first and second parts being formed of dissimilar materials [27-28]; 
bringing the first and second part contacting surfaces into contact with one another, and rotating one of the first and second parts while the other of the first and second parts remains stationary, so as to generate frictional heat between the first and second part contacting surfaces, the generated frictional heat producing softened adjacent regions in the first and second parts [32]; and 
applying a force to the first and second parts along a pressure axis to plastically deform the softened adjacent regions and to forge together the first and second part contacting surfaces to form a solid-state joint upon cooling and hardening of the adjacent regions [32; note the limitations of last two paragraphs are inherent in friction welding (FW) since this is mechanism by which the process functions].
Lee does not teach:
a first part contacting surface having a frustoconical shape, and 
wherein the first part contacting surface includes a plurality of grooves therein, wherein the plurality of grooves is separated by a plurality of raised portions, and each of the plurality grooves is defined having a curved shape in the first part contacting surface starting at an inner annular surface of the first part and each extending radially outward from the inner annular surface towards an outer annular edge of the first part, each of the plurality of grooves terminating prior to reaching the outer annular edge.
Concerning the frustoconical shape: 
Huggins teaches various joint designs for welding circular objects where figure 2 is similar to that of Lee and figure 4 is a frustoconical design, wherein the mating surfaces of tapers (61, 66) maybe any combination with angles from 1-89°; 0039.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute any known joint design for that of another, minus any unexpected results.  Furthermore, one would have been motivated to choose that of figure 4 since this design forces the parts to self-center.
Concerning the grooves:
Bray teaches FW tubular workpieces (1, 2) wherein the weld surface (12) has flash removal channels (13) which may be curved/arced; 4:25-44 and figure 1-2. 
Li teaches FW tubular dissimilar workpieces wherein the harder workpiece has notches (332) that extend from the inner surface and terminates prior to the outer surface in order to increase joint strength; 0037 and figures 4A-B.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Li notches into Lee in order to increase joint strength.  It also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that these notches could also be used to control the flow of the flash as taught by Bray.  In doing so, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the notched curved since this is a known option, minus any unexpected results.   
Regarding claims 2, 13, 15, and 21, this is addressed by the incorporation of Hugghins since tapers (61, 66) maybe any combination with angles from 1-89°:
further comprising the first part contacting surface having a first cross-sectional edge disposed at a first angle with respect to the pressure axis and the second part contacting surface having a second cross-sectional edge disposed at a second angle with respect to the pressure axis, wherein the first angle is different from the second angle,
the angle being in the range of 30/60 to 85 degrees; and 
wherein the second angle is in a range of 1 to 10 degrees larger than the first angle.
Hugghins and the claims differ in that Hugghins does not teach the exact same ranges as recited in the instant claims.
However, one of ordinary skill in the art at the time/before the effective filing date of the invention would have considered the invention to have been obvious because the ranges taught by Hugghins overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of In re Peterson 65 USPQ2d 1379 (CAFC 2003); In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974), and MPEP 2144.05.  This reasoning applies to any claim and limitation in this action where a range is being claimed.  
Regarding claim 3, Lee teaches:
further comprising providing the first part as being formed of at least a majority of steel and providing the second part as being formed of one of aluminum and an aluminum alloy [27-28].
Regarding claims 22 and 23, the limitations of these claims are addressed in the rejections of claims 1 and 21 above. 
Claims 2, 3, 13, 15, 22, and 23 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 2013-036485 A) in view of Hugghins (US 2013/01807287 A1), Bray et al. (US 10,046,414 B2), and Li et al. (US 2016/0368082 A1) as applied to claim 1 above, and further in view of Machinchick et al. (US 2019/0039167 A1).  The following rejections apply should the applicant prove Hugghins does not teach the claimed angles.
Regarding claims 2, 13, 15, and 21, Lee does not teach:
further comprising the first part contacting surface having a first cross-sectional edge disposed at a first angle with respect to the pressure axis and the second part contacting surface having a second cross-sectional edge disposed at a second angle with respect to the pressure axis, wherein the first angle is different from the second angle; further comprising the first part contacting surface having a first cross-sectional edge disposed at a first angle with respect to the pressure axis and the second part contacting surface having a second cross-sectional edge disposed at a second angle with respect to the pressure axis, wherein the first angle is different from the second angle,
the first angle being in the range of 30/60 to 85 degrees; and 
wherein the second angle is in a range of 1 to 10 degrees larger than the first angle.
Machinchick teaches friction welding wherein gap (β) is formed between tapered surfaces workpieces (116, 106) in order to promote ejection or removal of flash from the weld zone, wherein the angles are from 60-80° and the angle of the gap is 8-16°; 0039-0041 and figures 3-5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Machinchick gap concept into the prior art process in order to promote the ejection or removal of flash from the weld zone.  
Regarding claim 3, Lee teaches:
further comprising providing the first part as being formed of at least a majority of steel and providing the second part as being formed of one of aluminum and an aluminum alloy [27-28].
Regarding claims 22 and 23, the limitations of these claims are addressed in the rejections of claims 1, 2, and 21 above. 
Claims 4-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 2013-036485 A) in view of Lee (KR 2013-036485 A) in view of Hugghins (US 2013/01807287 A1), Bray et al. (US 10,046,414 B2), and Li et al. (US 2016/0368082 A1) and alternatively Machinchick et al. (US 2019/0039167 A1) as applied to claim 3 above, and further in view of Hill et al. (GB 1 277 579).  
Regarding claims 4 and 6, Lee does not teach:
further comprising preheating the first part to a temperature between 200 and 700 degrees Celsius prior to bringing the first and second part contacting surfaces into contact with one another; and 
the step of preheating including induction heating the first part contacting surface, and wherein the first part contacting surface has a temperature between 200 °C and 700 °C when brought into contact with the second part contacting surface.
Hill teaches FW aluminum to steel; wherein the steel is preheated by induction heating prior to bonding in order to improve bonding; pg. 4, ln. 24-72.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to preheat the steel hub flange in order to improve bonding.  As for the claimed temperature range, since this preheat affects the bonding it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to find a suitable temperature to do so and also staying below the A1 line temperature would help avoid the formation of martensite. 
Regarding claim 5, Lee teaches:
further comprising providing the first part as a stem and the second part as a damper hub [27, 28].
Regarding claim 7, Lee does not teach:
wherein the stem is rotated and the damper hub is held stationary.
It would have been obvious and well-known to one of ordinary skill in the art before the effective filing date of the invention that either or both workpieces can be rotated during welding, minus any unexpected results.  Additionally, one would have been motivated to rotate the steel hub flange since it is the smaller of the two.   
Regarding claim 14, Lee does not teach:
the steel including carbon at a weight percent no greater than 0.33, and the second part being formed of at least one of the following: a) a cast aluminum alloy comprising at least one of silicon, magnesium, copper, and manganese; and b) a wrought aluminum alloy comprising at least one of zinc and silicon.
Hill is open to FW any aluminum and steel and the aluminum is casted or forge; pg. 2, ln. 44-60.  
While Lee does teach the flange hub is of cast iron it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the flange hub of any steel due to strength, corrosion, cost, and/or availability requirements, minus any unexpected results.   One would have been motivated to choose a steel having carbon content of 0.33wt% or less because this includes low carbon steels which have a higher strength/ductility then cast iron and are still relatively cheap.  
As for the Al, the claimed alloys are so generic they read on almost every one of the series of the Al wrought alloy International Alloy Designation System; ex. the 4000 series are Al-Si, which happen to be intended for casting.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the hub ring of any Al due to strength, corrosion, cost, and/or availability requirements, minus any unexpected results.   One would have also been motivated to choose a 4000 series since it can be casted as Hill desires.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 2013-036485 A) in view of Lee (KR 2013-036485 A) in view of Hugghins (US 2013/01807287 A1), Bray et al. (US 10,046,414 B2), and Li et al. (US 2016/0368082 A1) as applied to claim 1 above, and further in view of Li et al. (US 2019/0126386 A1).  
Regarding claims, Lee does not teach:
providing a coating disposed on the first part contacting surface, the coating being a copper alloy comprised of at least 50 weight percent copper; and 
providing the coating consisting essentially of: 50-70 weight percent copper; 0-30 weight percent nickel; 0-10 weight percent aluminum; 0-10 weight percent iron; 0-8 weight percent manganese; 0-10 weight percent silicon; 0.1-0.5 weight percent titanium; and a maximum of 0.5 weight percent trace elements.
Li teaches FW steel workpiece (20) to Al workpiece 22; wherein a Cu alloy is applied to the steel workpiece in order to prevent the formation of brittle intermetallics at the weld interface; 0023-0025 and figure 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Li Cu coating concept into the prior art process in order to prevent the formation of brittle intermetallics at the weld interface.  As for the claimed alloy, it would have been obvious to one of ordinary skill in the art at the time of the invention to use any Cu alloy since Li teaches this will work, minus any unexpected results.  The examiner also notes that there are well-known cupronickel alloys that satisfy the claimed ranges since they are readily available and have known ASTM/UNs No.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735